CIRILLO, President Judge,
dissenting:
I respectfully dissent. Appellant Frometa has not shown that he was prejudiced by counsel’s failure to advise him of the possible deportation consequences of his guilty plea.
This court has previously held that counsel has a duty to an alien client to inquire into and advise him of deportation consequences when considering a plea. See Commonwealth v. Wellington, 305 Pa.Super. 24, 451 A.2d 223 (1982). However, breach of that duty, or ineffectiveness, is not enough to entitle appellant to the relief he requests. As the majority recognizes, after proving ineffectiveness appellant must show that he has been prejudiced. In order to prove prejudice in the context of a guilty plea, appellant must show there is a “reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59, 106 S.Ct. 366, 370, 88 L.Ed.2d 203 (1985) (quoting Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)).
The trial court found that, despite counsel’s omissions, Frometa had not demonstrated that his plea would have changed with information concerning the collateral consequences. Frometa admitted that the motivation for his guilty plea was a lighter sentence. He testified at his PCHA hearing that, prior to his own crimes, he had personal contact with several Cuban convicts who had immigration detainers lodged against them. Indeed, Frometa knew that his immigration status might be imperiled if he was convicted of a crime. Moreover, appellant neither alleges in his *321brief, nor has he testified that, had counsel discussed the possibility of deportation with him, he would have insisted on going to trial. Finally, Frometa has not protested his innocence. Thus, appellant has failed to meet his burden of demonstrating that he was prejudiced by counsel’s ineffectiveness. See Commonwealth v. Pierce, 515 Pa. 153, 527 A.2d 973 (1987) (a defendant claiming ineffectiveness must demonstrate that he was prejudiced by the ineffectiveness).
In my opinion, counsel’s error and appellant’s citation to Wellington, without more, does not entitle him to withdraw his guilty plea. See Hill v. Lockhart, supra. See also United States v. Gavilan, 761 F.2d 226 (5th Cir.1985) (where defendant, a Cuban refugee, failed to demonstrate that he would have pleaded differently had counsel advised him that he could be deported following conviction on drug charges, court held counsel was not ineffective); United States v. Campbell, 778 F.2d 764 (11th Cir.1985) (counsel was not constitutionally ineffective for failing to advise defendant of the deportation consequences of her guilty plea).
I would affirm the judgment of sentence.